Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 3/8/21 has been entered.  Claim 11 is pending examination and claims 1-10 have been withdrawn.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2014/0154890; hereafter Hatakeyama) in view of Sakamoto et al (US 6,657,215; hereafter Sakamoto).
Claim 11: Hatakeyama teaches a method of a coating with a film forming apparatus (see, for example, abstract, Fig 1-15) comprising;
Carrying in and carrying out a circular substrate into / from a carry in/ out section and transfer between the carry in/out section and the periphery coating module (See, for example, Fig 3, Fig 5, [0041-45]).  

Hatakeyama does not explicitly teach imaging a front surface peripheral region and an outer end surface of the ring coated substrate via an imaging module, transferring between the carry in-out section, the periphery coating section, and imaging module via transfer mechanism, or formation and imaging of peripheral ring coatings on adjustment substrates at different processing parameters to determine a value of the processing parameter for forming the ring-shaped coating film.  
Sakamoto teaches a method of adjusting / optimizing a resist coating process (See, for example, abstract).  Sakamoto further teaches wherein optimum processing parameters of a coating process can predictably be determined by coating and processing a plurality of preliminary (adjustment) substrates each at different processing conditions and then using imaging these coated substrates across surfaces and comparing the collected data to desired results in order determine optimum processing conditions in said coating section, which can then be fed back to the resist coating section to adjust the coating process for improvement (See, for example, abstract, Fig 1, Fig 16, col 4 lines 47-65, col 23 line 45 – col 24 line 23, col 15 lines 27-37, and claim 27).   And wherein such adjustment / monitoring can improve process quality / yield / accuracy (See, for example, col 2 lines 1-24).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an imaging module to image a front surface peripheral region and an outer end surface of the substrate on which the ring-shaped coating film is formed, forming the ring shaped coating film on preliminary (adjustment) substrates based on the processing parameter having different values to adjust an operation of the apparatus and imaging the adjustment substrates by the imaging module and determining a value of the processing parameter for forming the ring shaped 
By combination Sakamoto has further taught transferring the imaging module and various other modules within the system, such as coating modules and carry-in / out section (See, for example, Fig 14).  
With respect to terms of “a front surface peripheral region” of the substrate and “an outer end surface of the substrate” the examiner has interpreted the front surface peripheral region of the substrate as a region corresponding to an imaged region within the periphery and situated more toward the center of the substrate than the outer end surface of the substrate which is interpreted as corresponding to an imaged region within the periphery and situated further from the center of the substrate than the front surface peripheral region (for example, considering Fig 13 C of Hatakeyama, “a front surface peripheral region” of the substrate would reside toward the left portion of the periphery coated area and “an outer end surface of the substrate” would reside toward the right portion of the periphery coated area).
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “a front surface peripheral region” of the substrate and “an outer end surface of the substrate” would rigidly correspond only to an interpretation depicted in Fig 10 of Applicant’s original disclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The terms “a front surface peripheral region” of the substrate and “an outer end surface of the substrate” have not been claimed with sufficient details / limitations / bases to rigidly require them to only align with the scope put forth by Applicant in the arguments.  Such terms are open to broader interpretation as put forth by the examiner in the rejection of claim 11 above.  
In response to applicant's argument that secondary reference Sakamoto has taught detection and spreading of coating solution over an entire surface of the wafer; while primary reference has only  taught forming on a periphery region of the substrate; therefore there would no reason to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The coatings are not applied per the guidance of Sakamoto, they are applied per the guidance of primary reference Hatakeyama, thus the application of the ring shaped coating would be achieved, the reliance on Sakamoto is not to shape or mode of application as argued, but rather to the incorporation of process control modules / testing/ analysis, to enhance process quality / yield / accuracy.  Further in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the secondary reference Sakamoto has explicitly taught a motivation / reason for combination in that it would predictably . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712